Pee Curiam.
For the purposes of the present case we find it unnecessary to add anything to the reasoning of the opinion delivered in the Supreme Court. But our adoption of that opinion' for the purposes of the present decision is not intended to be taken as deciding more than that, the state tax in question is “levied” in the sense intended by the statute at least as earty as the' first Tuesday in May, which is the latest date upon which the annual return of the corporation could have been made to the state board of assessors. The act says “on or before the first Tuesday in May;” but how long before that date is not specified. Inasmuch aá the return is made as of the 1st day of January preceding, it is obvious that it may be made at any time between the 1st of Januaiy and the first Tuesday in May; and it is equally obvious that the. state board of assessors may certify to the comptroller at any time between the actual receipt of the annual report from the corporation and the first Monday of June, the amount of tax due at the rates fixed by the act. Comp. Stat., p. 5291, § 505. It may well be argued that in contemplation of law the annual tax is levied on the 1st day of Januaiy, being the date as of which the taxable status of the corporation is ascertained; and so the United States Supreme Court seems to have thought. New Jersey v. Anderson, 203 U. S. 483, 494. We do not decide the point, as it has not been fully argued, and is not necessary to an affirmance of the judgment below, but content ourselves with reservation of the question for decision if and when'it is squarely raised.
The j'udgment of the Supreme Court is affirmed.
For affirmance—The Ohanuellob, Ci-iiee Justice, Gabeison, Teenuhabd, Paeicge, Beegeh, Mintueh, KIalisoh, Black, White, Heppeni-ieimee, Williams, Gaedneb, JJ. 13.
For reversal—None.